Campbell J.:
The bill in this cause was filed to foreclose a mortgage given upon a parcel of land, the description rof which, when applied-by testimony to the land, was found to contain one erroneous point of departure. It was given to “ O. P. Ramsdell ” and signed “ Alexander Eaton, Jr.,” Defendant Hess was made a party as claiming as *119a subsequent incumbrancer or purchaser. He answered, and upon testimony taken it appeared that he was the owner of the east half of lot twelve in block eighteen, and that Alexander Eaton never owned or claimed that portion of the lot. The evidence showed that Eaton owned the easterly twenty feet of the west half, and the only ambiguity which rendered this inquiry material, was in making a starting point of a point sixty feet from the northeast, instead of the southeast corner, which would, if followed, have interfered with Hess’s right, but which the case shows clearly to have been a clerical error. The Court below dismissed the bill without prejudice, as against all of the defendants, although it had been taken as confessed against all but Hess. This dismissal as to the others was based on a supposed "variance between the names of the parties to the bill and the parties to the mortgage, .there being no allegation of identity. Complainant appeals.
So far as Hess is concerned the bill was properly dismissed. There is no evidence tending to show that he was properly brought in as an incumbrancer or owner of the mortgaged premises, as identified by the proof. He is entitled, therefore, to an affirmance of the decree, with costs.
The bill having been taken as confessed as against the other defendants, and the identity of the parties being open to proof if questioned, it must be assumed that it is admitted by the pro-confesso that defendants executed to complainant the mortgage set forth in the bill. As between the parties this is sufficient, and it does not concern Hess if he is not retained as a defendant.
The decree must be affirmed with costs as to Hess, and reversed as to the other defendants. A decree niust be entered in the usual form for a [foreclosure and sale, to satisfy the sum of $641.85, with interest at 10 per cent. *120from April 26th, 1862, unless paid within ninety days, together with costs of the Circuit Court. As Eaton and wife have not defended in either Court, complainants are not entitled to costs on appeal against them.
Manning and Christiancy JJ. concurred.
Martin Ch. J. was absent.